Title: From John Peter De Windt to John Quincy Adams, 1 November 1826
From: De Windt, John Peter,De Windt, Caroline Amelia Smith
To: Adams, John Quincy,Quincy, Josiah, III


				
					
					November 1 1826
				
				We John P De Wint and Caroline Amelia De Wint his wife, have received of John Quincy Adams and Josiah Quincy, Executors of the last Will of John Adams late of Quincy in the County of Norfolk and Commonwealth of Massachusetts deceased, the sum of three thousand dollars, in payment of the devise bequeathed to me the said Caroline Amelia De Wint by the said Will, excepting my portion of so much as may be found hereafter to be distributed among the fourteen devisees on the final settlement of the Estate.Witness our hands at Newyork this first day of November 1826.
				
					John P. de WintCaroline Amelia de WintThomas HookAnna Maria Hook
				
				
			